Exhibit 10.1
STANDBY EQUITY DISTRIBUTION AGREEMENT
     THIS AGREEMENT dated as of the 30th day of January 2009 (this “Agreement”)
between YA GLOBAL MASTER SPV LTD., a Cayman Islands company (the “Investor”),
and RXI PHARMACEUTICALS CORPORATION, a corporation organized and existing under
the laws of the State of Delaware (the “Company”).
     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Investor,
from time to time as provided herein, and the Investor shall purchase from the
Company up to $25,000,000 of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”); and
     WHEREAS, such investments will be made in reliance upon the provisions of
Regulation D (“Regulation D”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
     NOW, THEREFORE, the parties hereto agree as follows:
Article I. Certain Definitions
Section 1.01 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Advance Notice.
Section 1.02 “Advance Date” shall mean the 1st Trading Day after expiration of
the applicable Pricing Period for each Advance.
Section 1.03 “Advance Notice” shall mean a written notice in the form of
Exhibit A attached hereto to the Investor executed by an officer of the Company
and setting forth the Advance amount that the Company requests from the
Investor.
Section 1.04 “Advance Notice Date” shall mean each date the Company delivers (in
accordance with of this Agreement) to the Investor an Advance Notice requiring
the Investor to advance funds to the Company, subject to the terms of this
Agreement. No Advance Notice Date shall be less than 5 Trading Days after the
prior Advance Notice Date.
Section 1.05 “Affiliate” shall have the meaning set forth in Section 3.09.
Section 1.06 “By-laws” shall have the meaning set forth in Section 4.03.
Section 1.07 “Certificate of Incorporation” shall have the meaning set forth in
Section 4.03.
Section 1.08 “Closing” shall mean one of the closings of a purchase and sale of
Common Stock pursuant to .

 



--------------------------------------------------------------------------------



 



Section 1.09 “Commitment Amount” shall mean the aggregate amount of up to
$25,000,000 which the Investor has agreed to provide to the Company in order to
purchase the Company’s Common Stock pursuant to the terms and conditions of this
Agreement; provided that, the Company shall not effect any sales under this
Agreement and the Investor shall not have the obligation to purchase shares of
Common Stock under this Agreement to the extent that after giving effect to such
purchase and sale the aggregate number of shares of Common Stock issued under
this Agreement would exceed 2,752,646 shares of Common Stock (which is less than
20% of the 13,763,231 outstanding shares of Common Stock as of the date of this
Agreement) except that such limitation shall not apply in the event that the
Company (i) obtains the approval of its stockholders as required by the
applicable rules of the Principal Market for the Common Stock for issuances of
Common Stock in excess of such amount or (ii) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Investor.
Section 1.10 “Commitment Period” shall mean the period commencing on the
Effective Date, and expiring upon the termination of this Agreement in
accordance with .
Section 1.11 “Common Stock” shall have the meaning set forth in the recitals of
this Agreement.
Section 1.12 “Company Indemnitees” shall have the meaning set forth in
Section 5.01(b).
Section 1.13 “Condition Satisfaction Date” shall have the meaning set forth in .
Section 1.14 “Consolidation Event” shall have the meaning set forth in
Section 6.07.
Section 1.15 “Damages” shall mean any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).
Section 1.16 “Effective Date” shall mean the date on which the SEC first
declares effective a Registration Statement registering the resale of the Shares
of Common Stock that, but for such Registration Statement, would be Registrable
Securities, as set forth in .
Section 1.17 “Environmental Laws” shall have the meaning set forth in
Section 4.11.
Section 1.18 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
Section 1.19 “Excluded Day” shall have the meaning set forth in Section 2.02(c).
Section 1.20 “Indemnified Liabilities” shall have the meaning set forth in
Section 5.01(a).
Section 1.21 “Investor’s Shares” shall have the meaning set forth in
Section 12.04(b).
Section 1.22 “Investor Indemnitees” shall have the meaning set forth in
Section 5.01(a).

 



--------------------------------------------------------------------------------



 



Section 1.23 “Material Adverse Effect” shall mean any condition, circumstance,
or situation that may result in, or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement or the transactions contemplated herein, (ii) a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company, taken as a whole, or (iii) a material adverse effect
on the Company’s ability to perform in any material respect on a timely basis
its obligations under this Agreement, provided, that none of the following shall
constitute a Material Adverse Effect for the purposes of subsections (i) and
(ii) of this definition: (a) any change in conditions in the United States,
foreign or global economy or capital or financial markets generally, including
any change in interest or exchange rates, (b) any change in conditions
(including any change in general legal, regulatory, political, economic or
business conditions) in the industry in which the Company conducts business, or
(c) to the extent they do not have a materially disproportionate effect on the
Company taken as a whole, any natural disaster or calamity, or act of terrorism,
sabotage, military action or war or any escalation or worsening thereof (in each
case, threatened, pending or declared).
Section 1.24 “Market Price” shall mean the lowest daily VWAP of the Common Stock
during the relevant Pricing Period.
Section 1.25 “Maximum Advance Amount” shall be $500,000 per Advance Notice.
Section 1.26 “Minimum Acceptable Price” shall have the meaning set forth in
Section 2.02(c).
Section 1.27 “Ownership Limitation” shall have the meaning set forth in
Section 2.02(a).
Section 1.28 “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
Section 1.29 “Pricing Period” shall mean the 5 consecutive Trading Days after
the Advance Notice Date subject to any reduction pursuant to Section 2.2(c).
Section 1.30 “Principal Market” shall mean the Nasdaq Global Select Market, the
Nasdaq Global Market, the Nasdaq Capital Market, the American Stock Exchange,
the OTC Bulletin Board or the New York Stock Exchange, whichever is at the time
the principal trading exchange or market for the Common Stock.
Section 1.31 “Purchase Price” shall be set at 95% of the Market Price during the
Pricing Period.
Section 1.32 “Registrable Securities” shall mean (i) the shares of Common Stock
that are or may be purchased by the Investor hereunder, (ii) the Investor’s
Shares, and (iii) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (a) the
Registration Statement has been declared effective by the SEC and such
Registrable Securities have been disposed of pursuant to the Registration
Statement, (b) such Registrable Securities have been sold under

 



--------------------------------------------------------------------------------



 



circumstances under which all of the applicable conditions of Rule 144 (or any
similar provision then in force) under the Securities Act (“Rule 144”) are met,
or (c) in the opinion of counsel to the Company such Registrable Securities may
permanently be sold without registration and without any time, volume or manner
limitations pursuant to Rule 144.
Section 1.33 “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated the date hereof, regarding the filing of the Registration
Statement for the resale of the Registrable Securities, entered into between the
Company and the Investor.
Section 1.34 “Registration Statement” shall mean a registration statement on
Form S-1 or Form S-3 (or on such other form promulgated by the SEC for which the
Company then qualifies and which counsel for the Company shall deem appropriate,
and which form shall be available for the resale of the Registrable Securities
to be registered thereunder in accordance with the provisions of this Agreement
and the Registration Rights Agreement, and in accordance with the intended
method of distribution of such securities), for the registration of the resale
by the Investor of the Registrable Securities under the Securities Act.
Section 1.35 “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.
Section 1.36 “SEC” shall have the meaning set forth in the recitals of this
Agreement.
Section 1.37 “SEC Documents” shall have the meaning set forth in Section 4.05.
Section 1.38 “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
Section 1.39 “Settlement Document” shall have the meaning set forth in
Section 2.03(a).
Section 1.40 “Shares” shall mean the shares of Common Stock to be issued from
time to time hereunder pursuant to Advances and the Investor’s Shares.
Section 1.41 “Trading Day” shall mean any day during which the Principal Market
shall be open for business.
Section 1.42 “VWAP” means, for any Trading Day, the daily dollar volume-weighted
average price for such security as reported by Bloomberg, LP through its
“Historical Price Table Screen (HP)” with Market: Weighted Ave function
selected, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg, LP, then the average of the highest closing bid price and
the lowest closing ask price of any of the market makers for such security.
Article II. Advances
Section 2.01 Advances. Subject to the terms and conditions of this Agreement
(including, without limitation, the provisions of Article VII hereof), the
Company, at its sole and exclusive option, may issue and sell to the Investor,
and the Investor shall purchase from the Company, shares of the Company’s Common
Stock by the delivery, in the Company’s sole discretion, of Advance Notices.
Section 2.02 Mechanics.

 



--------------------------------------------------------------------------------



 



  (a)   Advance Notice. At any time during the Commitment Period, the Company
may require the Investor to purchase shares of Common Stock by delivering an
Advance Notice to the Investor, subject to the conditions set forth in ;
provided, however, that (i) the amount for each Advance as designated by the
Company in the applicable Advance Notice shall not be more than the Maximum
Advance Amount, (ii) the aggregate amount of the Advances pursuant to this
Agreement shall not exceed the Commitment Amount, and (iii) in no event shall
the number of shares of Common Stock issuable to the Investor pursuant to an
Advance cause the aggregate number of shares of Common Stock beneficially owned
(as calculated pursuant to Section 13(d) of the Exchange Act) by the Investor
and its affiliates to exceed 9.99% of the then outstanding Common Stock (the
“Ownership Limitation”). There shall be a minimum of 5 Trading Days between each
Advance Notice Date. Notwithstanding any other provision in this Agreement, the
Company acknowledges and agrees that upon receipt of an Advance Notice, the
Investor may sell shares that it is unconditionally obligated to purchase under
such Advance Notice prior to taking possession of such shares.     (b)   Date of
Delivery of Advance Notice. Advance Notices shall be delivered in accordance
with the instructions set forth on the bottom of Exhibit A. An Advance Notice
shall be deemed delivered on (i) the Trading Day it is received by facsimile or
otherwise by the Investor if such notice is received prior to 5:00 pm Eastern
Time, or (ii) the immediately succeeding Trading Day if it is received by
facsimile or otherwise after 5:00 pm Eastern Time on a Trading Day or at any
time on a day which is not a Trading Day. No Advance Notice may be deemed
delivered on a day that is not a Trading Day.     (c)   Minimum Acceptable
Price. For the purposes of this Agreement, the term “Minimum Acceptable Price”
shall mean, in connection with each Advance Notice delivered by the Company,
eighty five percent (85%) of the VWAP on the Trading Day immediately preceding
the Advance Notice Date for such Advance Notice. Upon the issuance by the
Company of an Advance Notice, the Minimum Acceptable Price with respect to that
Advance Notice shall be determined and (i) the Company shall automatically
reduce the amount of the Advance set forth in such Advance Notice by twenty
percent (20%) for each Trading Day during the Pricing Period that the VWAP of
the Common Stock is below the Minimum Acceptable Price (each such day, an
“Excluded Day”), and (ii) each Excluded Day shall be excluded from the Pricing
Period for purposes of determining the Market Price. The number of shares of
Common Stock to be delivered to the Investor at the Closing shall correspond
with the Advance Notice amount as reduced pursuant to clause (i) above, except
that the Company shall be obligated to sell, and the Investor shall be obligated
to purchase any shares of Common Stock corresponding to such Advance Notice that
have been sold by the Investor on an Excluded Day and such shares will be
purchased at a price equal to such Minimum Acceptable Price.     (d)   Ownership
Limitation. In connection with each Advance Notice delivered by the Company, any
portion of an Advance that would cause the Investor to exceed the Ownership
Limitation shall automatically be withdrawn. From time to time, and upon request
of the Company, the Investor shall provide a statement to the Company detailing
the Investor’s beneficial ownership of the Common Stock of the Company upon the
date of such request.

 



--------------------------------------------------------------------------------



 



Section 2.03 Closings. Each Closing shall take place as soon as practicable
after each Advance Date in accordance with the procedures set forth below.  In
connection with each Closing the Company and the Investor shall fulfill each of
its obligations as set forth below:

  (a)   Within 1 Trading Day after each Advance Date, the Investor shall deliver
to the Company a written document (each a “Settlement Document”) setting forth
the Ownership Limitation, the amount of the Advance (taking into account any
adjustments pursuant to Sections 2.02(c) and 2.02(d)), the Purchase Price, the
number of shares of Common Stock to be issued and subscribed for (which in no
event will be greater than the Ownership Limitation), and a report by Bloomberg,
LP indicating the VWAP for each of the Trading Days during the Pricing Period,
in each case taking into account the terms and conditions of this Agreement.    
(b)   Upon receipt of the Settlement Document with respect to each Advance, the
Company shall (i) immediately (and in any event not later than 1 Trading Day
after receipt) review and either approve such Settlement Document so that it is
deemed final, or provide any corrections to the Settlement Document and return
it to the Investor and (ii) along with the return of each Settlement Document
confirm that it has obtained all material permits and qualifications required
for the issuance and transfer of the shares of Common Stock applicable to such
Advance, or shall have the availability of exemptions therefrom and that the
sale and issuance of such shares of Common Stock shall be legally permitted by
all laws and regulations to which the Company is subject.     (c)   Upon receipt
of any revised Settlement Document pursuant to above, the Investor shall
immediately (and in any event not later than 1 Trading Day after receipt) review
and either approve such Settlement Document so that it is deemed final, or if
the Investor disputes any changes that the Company has made to such revised
Settlement Document, then the Investor and the Company agree to work together to
resolve any such disputes by the close of business on the next Trading Day.    
(d)   Promptly after the Settlement Document with respect to each Advance is
deemed final (and, in any event, not later than six Trading Days after the
Advance Date), the Company will, or will cause its transfer agent to,
electronically transfer such number of shares of Common Stock registered in the
name of the Investor as shall equal (x) the amount of the Advance specified in
such Advance Notice (as may be reduced according to the terms of this
Agreement), divided by (y) the Purchase Price by crediting the Investor’s
account or its designee’s account at the Depository Trust Company through its
Deposit Withdrawal Agent Commission System or by such other means of delivery as
may be mutually agreed upon by the parties hereto (which in all cases shall be
freely tradable, registered shares in good deliverable form) against payment of
the Purchase Price in same day funds to an account designated by the Company. No
fractional shares shall be issued, and any fractional amounts shall be rounded
to the next higher whole number of shares. The certificates evidencing such
shares of Common Stock delivered pursuant hereto shall be free of restrictive
legends.     (e)   On or prior to the Advance Date, each of the Company and the
Investor shall deliver to the other all documents, instruments and writings
required to be delivered by either of

 



--------------------------------------------------------------------------------



 



      them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein.

Section 2.04 Hardship. In the event the Investor sells shares of the Company’s
Common Stock after receipt of an Advance Notice and the Company fails to perform
its obligations as mandated in Section 2.03, the Company agrees that in addition
to and in no way limiting the rights and obligations set forth in Section 5.01
hereto and in addition to any other remedy to which the Investor is entitled at
law or in equity, including, without limitation, specific performance, it will
hold the Investor harmless against any loss, claim, damage, or expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and acknowledges that irreparable
damage would occur in the event that any such default. It is accordingly agreed
that Investor shall be entitled to an injunction or injunctions to prevent such
breaches of this Agreement and to specifically enforce, without the posting of a
bond or other security, the terms and provisions of this Agreement.
Article III. Representations and Warranties of Investor
     Investor hereby represents and warrants to, and agrees with, the Company
that the following are true and correct as of the date hereof and as of each
Advance Date:
Section 3.01 Organization and Authorization. The Investor is duly incorporated
or organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments
(including, without limitations, the Registration Rights Agreement), on behalf
of the Investor. This Agreement has been duly executed and delivered by the
Investor and, assuming the execution and delivery hereof and acceptance thereof
by the Company, will constitute the legal, valid and binding obligations of the
Investor, enforceable against the Investor in accordance with its terms.
Section 3.02 Evaluation of Risks. The Investor has such knowledge and experience
in financial, tax and business matters as to be capable of evaluating the merits
and risks of, and bearing the economic risks entailed by, an investment in the
Company and of protecting its interests in connection with this transaction. It
recognizes that its investment in the Company involves a high degree of risk.
Section 3.03 No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 



--------------------------------------------------------------------------------



 



Section 3.04 Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes. The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws. No other person has or will have a direct or indirect
beneficial interest in the securities. The Investor agrees not to sell,
hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.
Section 3.05 Accredited Investor. The Investor is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D of the Securities Act.
Section 3.06 Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Investor to obtain
information from the Company in order to evaluate the merits and risks of this
investment. The Investor has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
this transaction.
Section 3.07 Receipt of Documents. The Investor and its counsel have received
and read in their entirety: (i) this Agreement and the Exhibits annexed hereto;
(ii) all due diligence and other information requested by them to verify the
accuracy and completeness of such representations, warranties and covenants;
(iii) the Company’s Form 10-K for the year ended December 31, 2007 and Form 10-Q
for the period ended September 30, 2008; and (iv) answers to all questions the
Investor submitted to the Company regarding an investment in the Company; and
the Investor has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.
Section 3.08 No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.
Section 3.09 Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).

 



--------------------------------------------------------------------------------



 



Section 3.10 Trading Activities. The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Company’s Common Stock is listed or traded.
Neither the Investor nor its affiliates has an open short position in the Common
Stock of the Company, the Investor agrees that it shall not, and that it will
cause its affiliates not to, engage in any short sales of or hedging
transactions with respect to the Common Stock.
Article IV. Representations and Warranties of the Company
     Except as stated below, on the disclosure schedules attached hereto or in
the SEC Documents (as defined herein), the Company hereby represents and
warrants to, the Investor that the following are true and correct as of the date
hereof:
Section 4.01 Organization and Qualification. The Company is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect on the Company taken as a
whole.
Section 4.02 Authorization, Enforcement, Compliance with Other Instruments.
(i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement, the Registration Rights Agreement and any related
agreements, in accordance with the terms hereof and thereof, (ii) the execution
and delivery of this Agreement, the Registration Rights Agreement and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, the
Registration Rights Agreement and any related agreements have been duly executed
and delivered by the Company, (iv) this Agreement, the Registration Rights
Agreement and assuming the execution and delivery thereof and acceptance by the
Investor and any related agreements constitute the valid and binding obligations
of the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.
Section 4.03 Capitalization. The authorized capital stock of the Company
consists of 50,000,000 shares of Common Stock and 5,000,000shares of Preferred
Stock, (“Preferred Stock”), of which 13,763,231 shares of Common Stock and no
shares of Preferred Stock are issued and outstanding. All of such outstanding
shares have been validly issued and are fully paid and nonassessable. Except as
disclosed in the SEC Documents, no shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company. Except as disclosed in the SEC Documents
or on Schedule 4.03, as of the date hereof, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights

 



--------------------------------------------------------------------------------



 



convertible into, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company, (ii) there are no outstanding debt
securities (iii) there are no outstanding registration statements other than on
Form S-8 and (iv) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act (except pursuant to the Registration Rights Agreement). Except as
disclosed on Schedule 4.03, there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by this Agreement or
any related agreement or the consummation of the transactions described herein
or therein. The Company has furnished or made available to the Investor true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”), and the
terms of all securities convertible into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto.
Section 4.04 No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market on which the
Common Stock is quoted) applicable to the Company or by which any material
property or asset of the Company is bound or affected and which would cause a
Material Adverse Effect. The business of the Company is not being conducted in
violation of any material law, ordinance, regulation of any governmental entity.
Except as specifically contemplated by this Agreement and as required under the
Securities Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement or the Registration Rights Agreement in accordance with the terms
hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof. The
Company is unaware of any fact or circumstance which might give rise to any of
the foregoing.
Section 4.05 SEC Documents; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Securities Exchange Act for the two years preceding
the date hereof (or such shorter period as the Company was required by law or
regulation to file such material) (all of the foregoing filed prior to the date
hereof or amended after the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to as the “SEC Documents”) on
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Document prior to the expiration of

 



--------------------------------------------------------------------------------



 



any such extension. The Company has delivered to the Investors or their
representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investors which is
not included in the SEC Documents contains any untrue statement of a material
fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made and not misleading.
Section 4.06 10b-5. The SEC Documents do not include any untrue statements of
material fact, nor do they omit to state any material fact required to be stated
therein necessary to make the statements made, in light of the circumstances
under which they were made, not misleading at the time that they were filed with
the SEC.
Section 4.07 No Default. Except as disclosed in the SEC Documents, the Company
is not in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust or other material instrument or agreement to which it is a party or by
which it is or its property is bound and neither the execution, nor the delivery
by the Company, nor the performance by the Company of its obligations under this
Agreement or any of the exhibits or attachments hereto will conflict with or
result in the breach or violation of any of the terms or provisions of, or
constitute a default or result in the creation or imposition of any lien or
charge on any assets or properties of the Company under its Certificate of
Incorporation, By-Laws, any material indenture, mortgage, deed of trust or other
material agreement applicable to the Company or instrument to which the Company
is a party or by which it is bound, or any statute, or any decree, judgment,
order, rules or regulation of any court or governmental agency or body having
jurisdiction over the Company or its properties, in each case which default,
lien or charge is likely to cause a Material Adverse Effect.
Section 4.08 Absence of Events of Default. Except for matters described in the
SEC Documents and/or this Agreement, no Event of Default, as defined in the
respective agreement to which the Company is a party, and no event which, with
the giving of notice or the passage of

 



--------------------------------------------------------------------------------



 



time or both, would become an Event of Default (as so defined), has occurred and
is continuing, which would have a Material Adverse Effect.
Section 4.09 Intellectual Property Rights. The Company owns or possesses
adequate rights or licenses to use all material trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company does not have any knowledge of any infringement by the
Company of trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, and, to the knowledge of the
Company, there is no claim, action or proceeding being made or brought against,
or to the Company’s knowledge, being threatened against, the Company regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company is unaware of any facts or circumstances which
might give rise to any of the foregoing.
Section 4.10 Employee Relations. The Company is not involved in any labor
dispute nor, to the knowledge of the Company, is any such dispute threatened.
None of the Company’s employees is a member of a union and the Company believes
that its relations with its employees are good.
Section 4.11 Environmental Laws. The Company is (i) in compliance with any and
all applicable material foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) has received all permits, licenses or other
approvals required of it under applicable Environmental Laws to conduct its
business and (iii) is in compliance with all terms and conditions of any such
permit, license or approval.
Section 4.12 Title. Except as set forth in the SEC Documents, the Company has
good and marketable title to its properties and material assets owned by it,
free and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest other than such as are not material to the business of the
Company. Any real property and facilities held under lease by the Company is
held under valid, subsisting and enforceable leases with such exceptions as are
not material and do not interfere with the use made and proposed to be made of
such property and buildings by the Company.
Section 4.13 Insurance. The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses
in which the Company is engaged. The Company has not been refused any insurance
coverage sought or applied for and the Company has no reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.
Section 4.14 Regulatory Permits. The Company possesses all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory

 



--------------------------------------------------------------------------------



 



authorities necessary to conduct its business, and has not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.
Section 4.15 Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
Section 4.16 No Material Adverse Breaches, etc. Except as set forth in the SEC
Documents, the Company is not subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect.
Section 4.17 Absence of Litigation. Except as set forth in the SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending against or affecting the Company or the Common Stock, wherein an
unfavorable decision, ruling or finding would have a Material Adverse Effect.
Section 4.18 Subsidiaries. The Company does not presently own or control,
directly or indirectly, any interest in any other corporation, partnership,
association or other business entity.
Section 4.19 Tax Status. Except as disclosed in the SEC Documents, the Company
has made or filed all federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject and
(unless and only to the extent that the Company has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.
Section 4.20 Certain Transactions. Except as set forth in the SEC Documents none
of the officers, directors, or employees of the Company is presently a party to
any transaction with the Company (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 



--------------------------------------------------------------------------------



 



Section 4.21 Fees and Rights of First Refusal. Except as set forth in
Section 4.21, the Company is not obligated to offer the securities offered
hereunder on a right of first refusal basis or otherwise to any third parties
including, but not limited to, current or former shareholders of the Company,
underwriters, brokers, agents or other third parties.
Section 4.22 Use of Proceeds. The Company shall use the net proceeds from this
offering for working capital and other general corporate purposes.
Section 4.23 Further Representation and Warranties of the Company. For so long
as any securities issuable hereunder held by the Investor remain outstanding,
the Company acknowledges, represents, warrants and agrees that it will maintain
the listing of its Common Stock on the Principal Market.
Section 4.24 Opinion of Counsel at Closing. Investor shall receive an opinion
letter from counsel to the Company on the date hereof in the form attached
hereto as Exhibit B.
Section 4.25 Dilution. The Company is aware and acknowledges that issuance of
shares of the Company’s Common Stock could cause dilution to existing
shareholders and could significantly increase the outstanding number of shares
of Common Stock.
Section 4.26 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length investor with respect to this Agreement and the transactions
contemplated hereunder. The Company further acknowledges that the Investor is
not acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereunder and any advice given by the Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereunder is merely incidental to the Investor’s purchase of the Common Stock
hereunder. The Company is aware and acknowledges that it may not be able to
request Advances under this Agreement if it cannot obtain an effective
Registration Statement or if any issuances of Common Stock pursuant to any
Advances would violate any rules of the Principal Market. The Company further is
aware and acknowledges that any fees paid pursuant to (a) hereunder or shares
issued pursuant to Section 12.04(b) hereunder shall be earned on the date hereof
and not refundable or returnable under any circumstances.
Article V. Indemnification
     The Investor and the Company represent to the other the following with
respect to itself:
Section 5.01 Indemnification.

  (a)   In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection

 



--------------------------------------------------------------------------------



 



      therewith (irrespective of whether any such Investor Indemnitee is a party
to the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by the Investor Indemnitees or any of them as a result of, or arising
out of, or relating to (a) any misrepresentation or breach of any representation
or warranty made by the Company in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement or the Registration Rights Agreement or any
other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Investor
Indemnitee not arising out of any action or inaction of an Investor Indemnitee,
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Investor Indemnitees. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.     (b)   In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Investor’s other obligations under this
Agreement, the Investor shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, shareholders, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all Indemnified Liabilities incurred by
the Company Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Investor in this Agreement, the Registration Rights
Agreement, or any instrument or document contemplated hereby or thereby executed
by the Investor, (b) any breach of any covenant, agreement or obligation of the
Investor(s) contained in this Agreement, the Registration Rights Agreement or
any other certificate, instrument or document contemplated hereby or thereby
executed by the Investor, or (c) any cause of action, suit or claim brought or
made against such Company Indemnitee not arising out of any action or inaction
of a Company Indemnitee and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnitees. To the extent that the foregoing undertaking by the Investor may be
unenforceable for any reason, the Investor shall make the maximum contribution
to the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.     (c)   Promptly after receipt by an
Investor Indemnitee or Company Indemnitee under this Section 5.01 of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Investor Indemnitee or
Company Indemnitee shall, if an Indemnified Liability in respect thereof is to
be made against any indemnifying party under this Section 5.01 deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so

 



--------------------------------------------------------------------------------



 



      desires, jointly with any other indemnifying party similarly noticed, to
assume control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Investor Indemnitee or Company Indemnitee, as the
case may be; provided, however, that an Investor Indemnitee or Company
Indemnitee shall have the right to retain its own counsel with the fees and
expenses of not more than one counsel for such Investor Indemnitee or Company
Indemnitee to be paid by the indemnifying party, if, in the reasonable opinion
of counsel retained by the indemnifying party, the representation by such
counsel of the Investor Indemnitee or Company Indemnitee and the indemnifying
party would be inappropriate due to actual or potential differing interests
between such Investor Indemnitee or Company Indemnitee and any other party
represented by such counsel in such proceeding. The Investor Indemnitee or
Company Indemnitee shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Investor Indemnitee or Company Indemnitee which
relates to such action or claim. The indemnifying party shall keep the Investor
Indemnitee or Company Indemnitee fully apprised at all times as to the status of
the defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the prior written consent of the
Investor Indemnitee or Company Indemnitee, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Investor Indemnitee or Company Indemnitee of a release from all liability in
respect to such claim or litigation. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Investor Indemnitee or Company Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made. The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Investor Indemnitee or Company
Indemnitee under this Section 5.01, except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.     (d)   The
indemnification required by this Section 5.01 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received.     (e)   The indemnity agreements contained herein
shall be in addition to (i) any cause of action or similar right of the Investor
Indemnitee or Company Indemnitee against the indemnifying party or others, and
(ii) any liabilities the indemnifying party may be subject to pursuant to the
law.     (f)   The obligations of the parties to indemnify or make contribution
under this shall survive termination.

 



--------------------------------------------------------------------------------



 



Article VI.
Covenants of the Company
Section 6.01 Registration Rights. The Company shall comply in all material
respects with the terms of the Registration Rights Agreement.
Section 6.02 Listing of Common Stock. The Company shall at all times maintain
the Common Stock’s authorization for quotation on the Principal Market.
Section 6.03 Exchange Act Registration. The Company will cause its Common Stock
to continue to be registered under Section 12(g) of the Exchange Act, will file
in a timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.
Section 6.04 Transfer Agent Instructions. Upon effectiveness of the Registration
Statement the Company shall deliver instructions to its transfer agent to issue
shares of Common Stock to the Investor free of restrictive legends on or before
each Advance Date.
Section 6.05 Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.
Section 6.06 Notice of Certain Events Affecting Registration; Suspension of
Right to Make an Advance. The Company will immediately notify the Investor upon
its becoming aware of the occurrence of any of the following events in respect
of a Registration Statement or related prospectus relating to an offering of
Registrable Securities: (i) receipt of any request for additional information by
the SEC or any other Federal or state governmental authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or related prospectus; (ii) the issuance by the SEC
or any other Federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; (iv) the happening of any event
that makes any statement made in the Registration Statement or related
prospectus of any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, related prospectus or documents so that,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the related prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (v) the Company’s
reasonable determination that a post-effective amendment to the Registration
Statement would be appropriate; and the Company will promptly make available to
the Investor any such supplement or amendment to the related prospectus. The
Company shall not deliver to the Investor any Advance Notice, and the Investor
shall not sell any

 



--------------------------------------------------------------------------------



 



Shares pursuant to a Registration Statement, during the continuation of any of
the foregoing events.
Section 6.07 Consolidation; Merger. If an Advance Notice has been delivered to
the Investor and the transaction contemplated in such Advance Notice has not yet
been closed in accordance with Section 2.03 hereof, then the Company shall not
effect any merger or consolidation of the Company with or into, or a transfer of
all or substantially all the assets of the Company to another entity (a
“Consolidation Event”) unless the resulting successor or acquiring entity (if
not the Company) assumes by written instrument the obligation to deliver to the
Investor such shares of stock and/or securities as the Investor is entitled to
receive pursuant to such Advance Notice.
Section 6.08 Issuance of the Company’s Common Stock. The sale of the shares of
Common Stock shall be made in accordance with the provisions and requirements of
Regulation D and any applicable state securities law.
Section 6.09 Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K, 8-K, etc) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants.
Section 6.10 Market Activities. The Company will not, directly or indirectly,
take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company under applicable laws and regulations to
facilitate the sale or resale of the Common Stock.
Section 6.11 Opinion of Counsel Concerning Resales. Provided that the Investor’s
resale of Common Stock received pursuant to this Agreement may be freely sold by
the Investor either pursuant to an effective Registration Statement, in
accordance with Rule 144, or otherwise, the Company shall obtain for the
Investor, at the Company’s expense, any and all opinions of counsel which may be
required by the Company’s transfer agent to issue such shares free of
restrictive legends, or to remove legends from such shares.
Article VII.
Conditions for Advance and Conditions to Closing
Section 7.01 Conditions Precedent to the Right of the Company to Deliver an
Advance Notice. The right of the Company to deliver an Advance Notice is subject
to the fulfillment by the Company, on such Advance Notice Date (a “Condition
Satisfaction Date”), of each of the following conditions:

  (a)   Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company shall be true and correct in all
material respects (except for representations and warranties that speak as of a
specific date), as such may be modified by any disclosure schedule delivered by
the Company to the Investor on or prior to the applicable Condition Satisfaction
Date.

 



--------------------------------------------------------------------------------



 



  (b)   Registration of the Common Stock with the SEC. There is an effective
Registration Statement pursuant to which the Investor is permitted to utilize
the prospectus thereunder to resell all of the shares of Common Stock issuable
pursuant to such Advance Notice.     (c)   Authority. The Company shall have
obtained all permits and qualifications required by any applicable state in
accordance with the Registration Rights Agreement for the offer and sale of the
shares of Common Stock, or shall have the availability of exemptions therefrom.
The sale and issuance of the shares of Common Stock shall be legally permitted
by all laws and regulations to which the Company is subject.     (d)   No
Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the SEC or any other federal or state governmental, administrative or self
regulatory authority during the period of effectiveness of the Registration
Statement, the response to which would require any amendments or supplements to
the Registration Statement or related prospectus; (ii) the issuance by the SEC
or any other federal or state governmental authority of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; (iii) receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any statement made in the
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the related prospectus, it will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under and as of the date which they
were made, not misleading; and (v) the Company’s reasonable determination that a
post-effective amendment to the Registration Statement would be required. There
shall not exist any fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post-effective
amendment to the Registration Statement.     (e)   Performance by the Company.
The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement and the Registration Rights Agreement to be performed, satisfied or
complied with by the Company at or prior to each Condition Satisfaction Date.  
  (f)   No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
or directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have a Material
Adverse Effect.

 



--------------------------------------------------------------------------------



 



  (g)   No Suspension of Trading in or Delisting of Common Stock. The Common
Stock is trading on a Principal Market and all of the shares issuable pursuant
to such Advance Notice will be listed or quoted for trading on such Principal
Market and the Company believes, in good faith, that trading of the Common Stock
on a Principal Market will continue uninterrupted for the foreseeable future.
The issuance of shares of Common Stock with respect to the applicable Advance
Notice will not violate the shareholder approval requirements of the Principal
Market. The Company shall not have received any notice threatening the continued
listing of the Common Stock on the Principal Market (unless the concerns of the
Principal Market have been addressed and the Investor is reasonably satisfied
that the Principal Market no longer is considering or intends to take such
action).     (h)   Maximum Advance Amount. The amount of an Advance requested by
the Company shall not exceed the Maximum Advance Amount.     (i)   Authorized.
There shall be a sufficient number of authorized but unissued and otherwise
unreserved shares of Common Stock for the issuance of all of the shares issuable
pursuant to such Advance Notice.     (j)   Executed Advance Notice. The Investor
shall have received the Advance Notice executed by an officer of the Company and
the representations contained in such Advance Notice shall be true and correct
as of each Condition Satisfaction Date.

Article VIII.
Due Diligence Review; Non-Disclosure of Non-Public Information
Section 8.01 Non-Disclosure of Non-Public Information. The Company covenants and
agrees that it shall refrain from disclosing, and shall cause its officers,
directors, employees and agents to refrain from disclosing, any material
non-public information to the Investor without also disseminating such
information to the public, unless prior to disclosure of such information the
Company identifies such information as being material non-public information and
provides the Investor with the opportunity to accept or refuse to accept such
material non-public information for review.
Article IX.
Choice of Law/Jurisdiction
     This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New Jersey without regard to the principles of conflict of
laws. The parties further agree that any action between them shall be heard in
Hudson County, New Jersey, and expressly consent to the jurisdiction and venue
of the Superior Court of New Jersey, sitting in Hudson County, New Jersey and
the United States District Court of New Jersey, sitting in Newark, New Jersey,
for the adjudication of any civil action asserted pursuant to this paragraph.
Article X. Assignment; Termination
Section 10.01 Assignment. Neither this Agreement nor any rights or obligations
of either party may be assigned to any other Person.

 



--------------------------------------------------------------------------------



 



Section 10.02 Termination.

  (a)   Unless earlier terminated as provided hereunder, this Agreement shall
terminate automatically on the earliest of (i) the first day of the month next
following the 24-month anniversary of the Effective Date, or (ii) the date on
which the Investor shall have made payment of Advances pursuant to this
Agreement in the aggregate amount of the Commitment Amount.     (b)   The
Company may terminate this Agreement effective upon fifteen Trading Days’ prior
written notice to the Investor; provided that (i) there are no Advances
outstanding, and (ii) the Company has paid all amounts owed to the Investor
pursuant to this Agreement. This Agreement may be terminated at any time by the
mutual written consent of the parties, effective as of the date of such mutual
written consent unless otherwise provided in such written consent. In the event
of any termination of this Agreement by the Company hereunder, so long as the
Investor owns any shares of Common Stock issued hereunder, unless all of such
shares of Common Stock may be resold by the Investor without registration and
without any time, volume or manner limitations pursuant to Rule 144, the Company
shall not suspend (except as provided for in the Registration Rights Agreement)
or withdraw the Registration Statement or otherwise cause the Registration
Statement to become ineffective, or voluntarily delist the Common Stock from,
the Principal Market without listing the Common Stock on another Principal
Market.     (c)   The obligation of the Investor to make an Advance to the
Company pursuant to this Agreement shall terminate permanently (including with
respect to an Advance Date that has not yet occurred) in the event that
(i) there shall occur any stop order or suspension of the effectiveness of the
Registration Statement for an aggregate of fifty (50) Trading Days, other than
due to the acts of the Investor, during the Commitment Period, or (ii) the
Company shall at any time fail materially to comply with the requirements of
Article VI and such failure is not cured within 30 days after receipt of written
notice from the Investor, provided, however, that this termination provision
shall not apply to any period commencing upon the filing of a post-effective
amendment to such Registration Statement and ending upon the date on which such
post effective amendment is declared effective by the SEC     (d)   Nothing in
this shall be deemed to release the Company or the Investor from any liability
for any breach under this Agreement, or to impair the rights of the Company and
the Investor to compel specific performance by the other party of its
obligations under this Agreement. The indemnification provisions contained in
Sections 5.01 and 5.02 shall survive termination hereunder.

Article XI. Notices
               Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered(i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on

 



--------------------------------------------------------------------------------



 



file by the sending party); or (iii) one business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications, except for Advance Notices which shall be delivered in
accordance with Section 2.02 hereof, shall be:

     
If to the Company, to:
  RXi Pharmaceuticals Corporation
 
  60 Prescott Street
 
  Worcester, MA 01605
 
  Attention:    Chief Financial Officer
 
  Telephone:   (508) 767-3861
 
  Facsimile:    (508) 767-3862
 
   
With a copy to:
  Ropes & Gray LLP
 
  One International Place
 
  Boston, MA 02110
 
  Attention:    Marc Rubenstein, Esq.
 
  Telephone:   (617) 951-7000
 
  Facsimile:    (617) 951-7010
 
   
If to the Investor(s):
  YA Global Master SPV Ltd.
 
  101 Hudson Street –Suite 3700
 
  Jersey City, NJ 07302
 
  Attention:    Mark Angelo
 
                       Portfolio Manager
 
  Telephone:   (201) 985-8300
 
  Facsimile:     (201) 985-8266
 
   
With a Copy to:
  David Gonzalez, Esq.
 
  Yorkville Advisors, LLC
 
  101 Hudson Street – Suite 3700
 
  Jersey City, NJ 07302
 
  Telephone:    (201) 985-8300
 
  Facsimile:     (201) 985-8266

Each party shall provide 5 days’ prior written notice to the other party of any
change in address or facsimile number.
Article XII. Miscellaneous
Section 12.01 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause 4 additional original executed signature pages to be physically
delivered to the other party within 5 days of the execution and delivery hereof,
though failure to deliver such copies shall not affect the validity of this
Agreement.

 



--------------------------------------------------------------------------------



 



Section 12.02 Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the Registration Rights Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
Section 12.03 Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.
Section 12.04 Fees and Expenses. The Company hereby agrees to pay the following
fees:

  (a)   Structuring Fees. Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby, except that (i) the Company shall pay a structuring fee of
$25,000 to Yorkville Advisors, LLC, which has been paid prior to the date
hereof, and (ii) on each Advance Date, the Company shall pay Yorkville Advisors,
LLC a structuring fee of $500 directly out the gross proceeds of each Advance.  
  (b)   Commitment Fee. Upon the execution of this Agreement the Company shall
issue to the Investor 58,398 shares of Common Stock (the “Investor’s Shares”).
The Investor’s Shares shall be deemed fully earned as of the date hereof
regardless of the amount of Advances, if any, that the Company is able to, or
chooses to, request hereunder. The Investor’s Shares shall be included on any
Registration Statement filed pursuant to the Registration Rights Agreement,
unless such shares may be resold without any limitation pursuant to Rule 144.
The Investor’s Shares shall be deemed fully earned as of the date hereof.

Section 12.05 Brokerage. Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party. The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
person claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.

 



--------------------------------------------------------------------------------



 



Section 12.06 Confidentiality. If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Standby Equity
Distribution Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.

                  COMPANY:         RXi Pharmaceuticals Corporation    
 
           
 
  By:   /s/ Tod Woolf
 
   
 
  Name:   Tod Woolf    
 
  Title:   President & CEO    
 
                INVESTOR:         YA Global Master SPV Ltd.    
 
           
 
  By:   Yorkville Advisors, LLC    
 
  Its:   Investment Manager    
 
           
 
  By:   /s/ Troy J. Rillo
 
   
 
  Name:   Troy J. Rillo    
 
  Title:   Senior Managing Director    





--------------------------------------------------------------------------------



 



EXHIBIT A
ADVANCE NOTICE
RXI PHARMACEUTICALS CORPORATION
     The undersigned,                                          hereby certifies,
with respect to the sale of shares of Common Stock of RXI PHARMACEUTICALS
CORPORATION (the “Company”) issuable in connection with this Advance Notice,
delivered pursuant to the Standby Equity Distribution Agreement (the
“Agreement”), as follows:
     1. The undersigned is the duly elected                      of the Company.
     2. There are no fundamental changes to the information set forth in the
Registration Statement which would require the Company to file a post effective
amendment to the Registration Statement.
     3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in this Agreement on or
prior to the Advance Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Advance Notice
are satisfied as of the date hereof.
     4. The undersigned hereby represents, warrants and covenants that it has
made all filings (“SEC Filings”) required to be made by it pursuant to
applicable securities laws (including, without limitation, all filings required
under the Securities Exchange Act of 1934, which include Forms 10-Q, 10-K, 8-K,
etc.). All SEC Filings and other public disclosures made by the Company,
including, without limitation, all press releases, analysts meetings and calls,
etc. (collectively, the “Public Disclosures”), have been reviewed and approved
for release by the Company’s attorneys and, if containing financial information,
the Company’s independent certified public accountants. None of the Company’s
Public Disclosures contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     5. The Advance requested is                                         .
     The undersigned has executed this Certificate this ___day of
                    .

                  RXI PHARMACEUTICALS CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

If Returning This Advance Notice via Facsimile Please Send To: (201) 946-0851

     
If by Mail, via Federal Express To:
  YA Global Master SPV Ltd., c/o/ Yorkville Advisors, LLC
 
  101 Hudson Street, Suite 3700, Jersey City, NJ 07302

